STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS                                FILED
                                                                                 May 22, 2013

                                                                            RORY L. PERRY II, CLERK

BRIDGETTE A. DOBBS,                                                       SUPREME COURT OF APPEALS

                                                                              OF WEST VIRGINIA
Claimant Below, Petitioner

vs.)   No. 11-1195 (BOR Appeal No. 2045494)
                   (Claim No. 2010107582)

GLENN ENTERPRISES, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Bridgette A. Dobbs, by M. Jane Glauser, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review.

        This appeal arises from the Board of Review’s Final Order dated July 21, 2011, in which
the Board affirmed a December 23, 2010, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s January 25, 2010, and May
21, 2010, decisions closing the claim for temporary total disability and vocational rehabilitation
benefits. The Court has carefully reviewed the records, written arguments, and appendices
contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Ms. Dobbs was working for Glenn Enterprises, Inc. when she injured her right shoulder
on September 16, 2009. On January 25, 2010, the claims administrator closed the claim for
temporary total disability benefits because no evidence had been received demonstrating that Ms.
Dobbs continued to be temporarily and totally disabled. On May 21, 2010, the claims
administrator closed the claim for vocational rehabilitation benefits.

      The Office of Judges affirmed the claims administrator’s Orders, and held that Ms.
Dobbs was not entitled to additional temporary total disability and vocational rehabilitation
                                                1
benefits. On appeal, Ms. Dobbs disagrees and asserts that the evidence establishes that she is
entitled to additional temporary total disability and vocational rehabilitation benefits.

        The Office of Judges concluded that the preponderance of the evidence established that
Ms. Dobbs had reached maximum medical improvement and was no longer entitled to temporary
total disability benefits. It further noted that she was released to return to work, and actually
returned to work. The Office of Judges also concluded that Ms. Dobbs is not entitled to
additional vocational rehabilitations benefits, as she was not working due to the termination of
her employment, not the compensable injury. The Board of Review reached the same reasoned
conclusions in its decision of July 21, 2011. We agree with the reasoning and conclusions of the
Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.

ISSUED: May 22, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Allen H. Loughry II

DISSENTING:
Justice Menis E. Ketchum




                                                2